Mr. Justice Maxwell
delivered the opinion of the court.
*517This record presents two questions for determination.
1. Was there an abandonment of certain water rights decreed to defendants in error or their grantors?
2. Did the diversion of decreed water from one ditch to another, injuriously affect the interests of plaintiffs in error?
The trial court found against plaintiffs in error upon both of the above propositions.
Under the settled rule of his court, the findings of the trial court based upon conflicting evidence, there being evidence to support such findings, will not be disturbed.
The controlling propositions of law involved herein, and presented by counsel, are determined adversely to plaintiffs in error, upon the authority of Platte Valley Irr. Co. v. Trust Co., 32 Colo. 102.
The judgment will be affirmed.

Affirmed.

The Chief Justice and Mr. Justice Goddard concurring.